Citation Nr: 1303419	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-47 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for a bilateral eye disorder.  

3.  Entitlement to service connection for non-cancerous lymphoma.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of New York or as a Reserve of the Army from December 1973 to February 1975, including a period of active duty for training from March to July 1974 for basic combat and advanced infantry training, from which he was discharged honorably.  Thereafter, he missed National Guard or Reserve meetings and was recalled for involuntary active duty from February 24, 1975, to June 12, 1975, with 64 days of lost time under 10 U.S.C.  § 972 from February 24, 1975, to April 28, 1974.  He was honorably discharged from this period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January 2007 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in While River Junction, Vermont.  

This matter was previously before the Board in July 2010, when it was remanded to the RO to permit the Veteran to be afforded a requested hearing before the Board, sitting at the RO.  That hearing occurred in October 2012 and a transcript of that proceeding is of record.  Additional documentary evidence was received by the Board in January 2013, along with a waiver for its initial consideration by the RO.  

The issues of the Veteran's entitlement to service connection for non-cancerous lymphoma and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED directly to the RO.  



FINDING OF FACT

Schizophrenia was not noted at the time of the Veteran's entry onto active duty in April 1975, but he suffered a psychotic break due to schizophrenia in May 1975 while on active duty and his schizophrenia must be considered to be of service origin.  


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  The same is true as to the question of whether there was substantial compliance with the directives of the Board's recent remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1111 (West 2002) sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  

The implementing regulation, 38 C.F.R. § 3.304(b) (2012), similarly provides that the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

That initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that the claim for service connection is one advanced on the basis of service incurrence); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and- unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

By this appeal, the Veteran seeks service connection for schizophrenia on the basis of an inservice psychotic episode occurring in May 1975, following his entry onto active duty.  He notes that his schizophrenia predated his military service, but points out that it had remained in remission for some time prior to his entrance onto active duty in 1975 and its presence was not shown at the time of a service entrance examination.  

At the time of an enlistment medical examination in December 1973 and a service separation examination in June 1974, no complaint, finding, or diagnosis pertaining to an acquired psychiatric disorder was noted.  A service entrance examination of May 1, 1975, likewise indicated no pertinent complaint, finding, or diagnosis.  On May 8, 1975, the Veteran was hospitalized due to a psychotic episode, diagnosed as schizophrenia, undifferentiated type, chronic, severe.  The level of impairment was found by attending medical personnel to be marked for further military service; the predisposing factor was noted to be a longstanding psychiatric illness.  It was also determined that the diagnosed schizophrenia was not incurred in the line of duty; rather, it existed prior to service.  

In connection with the Veteran's August 2006 application, VA outpatient medical records were obtained which showed that, in October 2006, the Veteran sought VA medical care for various disorders, including his schizophrenia.  He indicated that his prior diagnosis of schizophrenia had been modified in 2000 to that of a schizoaffective disorder.  He denied any pertinent symptoms in the prior six years.  Further requests for mental health care yielded a diagnosis in June 2008 of rule out chronic undifferentiated schizophrenia, in remission.  

The Veteran was afforded a VA psychiatric examination in July 2009, at which time he reported that his schizophrenia had been in remission for a period of time prior to his military service and that, while in military service, he developed paranoid thoughts.  Findings obtained on examination yielded diagnoses of mild depression, but not meeting the criteria for an Axis I diagnosis, a history of a psychosis, not otherwise specified; and a differential diagnosis of schizophrenia versus a schizophreniform disorder versus a brief psychotic disorder.  In the opinion of the VA examiner, the diagnostic criteria for schizophrenia were not currently met, but it was also his opinion that the Veteran's schizophrenia was exacerbated by his active duty, conceding that it had progressed faster than expected given the psychotic episode occurring during service in May 1975.  No current symptoms of schizophrenia were currently in evidence and the worsening identified in service was judged to be more temporary than permanent.  

Also of record is a medical report, dated in November 2012, from an attending private psychiatrist.  Therein, it was indicated that the Veteran continued to carry a diagnosis of schizophrenia, paranoid type, residual phase.  Use of psychotropic medication was noted to be not in use, which was not uncommon, as pointed out by the physician, for someone like the Veteran in the residual phase of the illness.  The psychiatrist further indicated that schizophrenia was a life-long disorder.  

The existence of an acquired psychiatric disorder is not noted at the time of the Veteran's entrance onto active duty in late April 1975, and, to that extent, the Veteran is entitled to a presumption of soundness at the time he entered onto active duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, for this case not to involve the sole question of direct service incurrence, there must be a showing by clear and unmistakable evidence of the preexistence of the disorder and also that it was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Veteran provides credible testimony that is uncontradicted that his schizophrenia was in remission at the time he entered onto active duty in April 1975 and had been so for some time.  This account bars the Board from finding that the Veteran's schizophrenia clearly and unmistakably preexisted service, and inasmuch as the record denotes the occurrence of a psychotic break, albeit shortly after entry onto active duty, in which the Veteran's schizophrenia was described by attending clinicians as severe and productive of marked impairment while on active duty in May 1975, the Board concedes direct service connection for the Veteran's schizophrenia.  The fact that his schizophrenia is at present in remission or otherwise not productive of active manifestations is not material for the purpose of determining whether there is a nexus of his schizophrenia to service; rather, that is an issue to be addressed by rating personnel once service connection has been established.  The Board otherwise takes note of the November 2012 opinion that the Veteran's schizophrenia is of lifelong duration.  



ORDER

Service connection for schizophrenia is granted.  


REMAND

By this appeal, the Veteran also seeks service connection for a bilateral eye disorder and for non-cancerous lymphoma, alleging that he sustained an inservice injury to his eyes in a sandstorm which led to the postservice onset of glaucoma and retinal detachment.  He further indicates that he had problems swallowing in service and was referred by attending medical personnel at Fort Belvoir, Virginia, to Walter Reed Army Hospital, with evaluation leading to entry of a diagnosis of chronic lymphoma in the areas of the left jaw and throat.  

Available service treatment records are negative for either claimed disorder, although it appears from the separation document regarding the period of active duty for training in 1974 that his discharge from that period of service was effectuated from his duty station at Fort Belvoir, Virginia.  Efforts to locate any additional service treatment records and any medical evaluation and treatment records compiled at Walter Reed Army Medical Center during that period are deemed advisable.  Also, postservice medical data are not reflective of any non-cancerous lymphoma or pertinent residuals, although entry of diagnoses of ocular hypertension, retinal detachment, aniscoria, refractive error, and macular cyst, among others, is shown.  

In addition to the retrieval of any additional service treatment records not already on file, as well as service personnel records, the conduct of VA examinations and solicitation of medical opinions as to nexus of any claimed disorder to service is judged to be in order.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain a complete set of service treatment and personnel records utilizing all primary and secondary sources, to include any and all records involving medical examination and treatment afforded the Veteran for non-cancerous lymphoma at Walter Reed Army Medical Center in Washington, DC, during the period from March 1974 to July 1974.  Once obtained, those records should be made a part of the Veteran's VA claims folder.  

2.  Request that the Veteran identify the approximate dates and locations of any inservice injury involving either eye and specify all sources of pertinent examination or treatment for his claimed bilateral eye disorder and non-cancerous lymphoma during postservice years, with inclusion of the locations and approximate dates of any such examination or treatment and the circumstances relating thereto.  

3.  After obtaining written authorization from the Veteran, request any and all pertinent examination and treatment records referenced by him as having been undertaken by non-VA sources during postservice years.  Once obtained, those records should be made a part of the Veteran's VA claims folder.  

4.  Obtain all pertinent records of VA medical treatment, not already on file, for inclusion in the Veteran's VA claims folder.  

5.  Thereafter, afford the Veteran a VA eye examination for the purpose of determining the nature and etiology of his claimed bilateral eye disorder.  The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive physical examination and any and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses must be set forth and of those diagnosed entities, the VA examiner should specify which are congenital or developmental in nature and which are of an acquired origin.  

The VA examiner is asked to address the following, providing a professional opinion and supporting rationale where appropriate: 

Is it at least as likely as not (50 percent or greater probability) that any acquired disorder of either eye originated in service or is otherwise attributable to service or any event thereof, including any reported flash burn or sandstorm injury?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

6.  Thereafter, schedule the Veteran for a VA medical examination in order to ascertain the nature and etiology of claimed non-cancerous lymphoma affecting the left jaw and throat.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  That examination should include a review by the VA examiner of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed, to include any indicated residuals of claimed non-cancerous lymphoma.  

The VA examiner should then offer an opinion addressing the following question, providing a complete rationale for the response provided: 

Is it at least as likely as not (50 percent or greater probability) that any indicated non-cancerous lymphoma or residual thereof originated during service or is otherwise related to military service or any event thereof?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against those matters.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

7.  Lastly, readjudicate the merits of the Veteran's claims for service connection for a bilateral eye disorder and for non-cancerous lymphoma, and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


